     Case 5:18-cv-01564-JGB-SP Document 32 Filed 12/27/18 Page 1 of 2 Page ID #:438



 1

 2

 3

 4

 5

 6

 7

 8
                               UNITED STATES DISTRICT COURT
 9
                        FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
                                        EASTERN DIVISION
11
      CHRISTINA LE,                                   No. 5:18-CV-1564 JGB (SPx)
12
                  Plaintiff,                          ORDER STAYING THE CASE AND
13                                                    CONTINUING THE SCHEDULING
                         v.                           CONFERENCE DUE TO THE LAPSE
14                                                    OF APPROPRIATIONS
      RICHARD V. SPENCER, in his
15    official capacity as Secretary of the
      Navy,                                           Honorable Jesus G. Bernal
16                                                    United States District Judge
                  Defendant.
17

18

19          The Court, having considered Defendant’s ex parte application for a stay of the
20    entire case and a continuance of the hearing on the Federal Defendant’s Motion to
21    Dismiss Plaintiff’s First Amended Complaint (“Motion”) due to the lapse of
22    appropriations to the Department of Justice (“Department”), and good cause appearing
23    therefor, hereby ORDERS that, due to the lapse in appropriations, this action is hereby
24    stayed until funding for the Department is restored. The hearing on Defendant’s
25

26

27

28

                                                  1
     Case 5:18-cv-01564-JGB-SP Document 32 Filed 12/27/18 Page 2 of 2 Page ID #:439



 1    Motion, which is fully briefed and currently set for hearing on January 7, 2019, is
 2    continued to January 28, 2019.
 3

 4

 5   Dated: December 27, 2018
 6

 7                                                                              _____
                                         HONORABLE JESUS G. BERNAL
 8                                       UNITED STATES DISTRICT JUDGE
 9
      NICOLA T. HANNA
10    United States Attorney
      DAVID M. HARRIS
11    Assistant United States Attorney
      Chief, Civil Division
12    JOANNE S. OSINOFF
13    Assistant United States Attorney
      Chief, General Civil Section
14

15

16
         /s/
17    JENNIFER R. JACOBS
      Assistant United States Attorney
18
      Attorneys for Defendant
19    United States of America
20

21

22

23

24

25

26

27

28

                                                  2
